Decision on urgent procedure
First of all, we shall vote on the request for urgent procedure on the proposal for a Council regulation on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for the period 1 August 2008 to 31 July 2012 - C6-0199/2008 -.
Mr Morillon has the floor to give the opinion of the Committee on Fisheries.
(FR) Mr President, this request - some here in this House are bound to recall, Mr President, President-in-Office of the Council - relates to the fact that at the end of last year we had to renegotiate the practical arrangements for the implementation of this partnership agreement with the Republic of Mauritania.
This renegotiation required close collaboration between the Commissioner for Development and Humanitarian Aid, Louis Michel, and Commissioner Borg, and I applaud this. It resulted in the setting up of a Joint Committee, which has, in agreement with the Islamic Republic of Mauritania, come up with an agreement that now satisfies both parties: the European Union and the Republic of Mauritania.
That said, it is now a matter of being able to pay the emoluments due to the Republic of Mauritania from 1 August. In agreement with all the political groups, we are asking the Commission if the vote on this report could take place not during this part-session, but during the July part-session. This is simply to allow our appointed rapporteur, Mrs Fraga Estévez, to explain the exact terms of this report to us on the afternoon of Wednesday 25 June, so we can vote on it on the morning of Thursday 26 June, therefore making it possible to put it on the agenda of our next plenary in July. I think this should be satisfactory to all three partners and, of course, to the Republic of Mauritania.
(Parliament rejected the request for urgent procedure)